Citation Nr: 1018767	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-23 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a heart disorder, 
claimed as hypertensive heart disease, to include as 
secondary to a service-connected disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to May 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah (RO).

The Veteran's appeal was remanded by the Board in December 
2009.  At that time, the Board directed that an opinion be 
obtained with respect to the relationship between the 
Veteran's hypertensive heart disease, and her service-
connected disorders, to include posttraumatic stress disorder 
(PTSD); that opinion was obtained later in December 2009, and 
a supplemental statement of the case was issued in March 
2010.  Accordingly, the Board finds that there has been 
substantial compliance with the directives of the December 
2009 Remand in this case, such that an additional remand to 
comply with such directives is not required.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Hypertensive heart disease is current diagnosed.

2.  The Veteran's service treatment records show no evidence 
of high blood pressure in service or at service separation.

3.  The probative and persuasive evidence of record does not 
relate the Veteran's heart disorder to her military service 
or on a proximate basis to a service-connected disorder.

	(CONTINUED ON NEXT PAGE)


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
military service, and is not proximately due to, or the 
result of, a service-connected disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, all the evidence in the Veteran's claims file 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his or her behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that the entire record must 
be reviewed, but each piece of evidence does not have to be 
discussed).  The analysis in this decision focuses on the 
most salient and relevant evidence, and on what the evidence 
shows or fails to show with respect to the appeal.  The 
Veteran must not assume that pieces of evidence, not 
explicitly discussed herein, have been overlooked.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the 
law requires only that reasons for rejecting evidence 
favorable to the claimant be addressed).  

In this case, the Veteran contends that her heart disorder, 
claimed as hypertensive heart disease, is etiologically 
related to a service-connected disorder, specifically her 
service-connected PTSD.  She argues that the panic attacks 
that occur as a result of her PTSD have caused, or in the 
alternative, aggravated, her hypertensive heart disease such 
that service connection is warranted on a secondary basis.

Service Connection Claim

Service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Establishing service connection generally requires medical 
or, in certain circumstances, lay evidence of (1) a current 
disability; (2) an in-service incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed in-
service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310(a).  Service connection is 
also warranted when a service-connected disability aggravates 
a non-service-connected disorder.  38 C.F.R. § 3.310(b).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).  
The benefit of the doubt rule is inapplicable when the 
evidence preponderates against the claim.  Ortiz v. Principi, 
274 F.3d 1361 (Fed. Cir. 2001).

The Veteran has not contended, and the record does not 
reflect that her hypertensive heart disease is directly 
related to service.  To that end, her service treatment 
records show no evidence of hypertensive heart disease or 
other heart disorder, to include at her service separation, 
and there are no opinions of record linking her hypertensive 
heart disease to her military service.  Accordingly, service 
connection for a heart disorder on a direct basis is not 
warranted.  38 C.F.R. § 3.303 (2009).

The Veteran has submitted multiple copies of medical 
treatises and other publications discussing the specific link 
between stress and its worsening effect on other medical 
disorders.  Additionally, there are three opinions of record 
with respect to the relationship between the Veteran's 
hypertensive heart disease and her service-connected PTSD.  
In October 2009, a VA mental health physician referenced the 
Veteran's long history of hypertension, and stated both that 
"it is possible that her health problems are linked to her 
mental illness," and that "[the Veteran's] history [of 
coping poorly with stressors] may also possibly contribute to 
stress-related health problems like hypertension."  Also in 
October 2009, a VA adult nurse practitioner similarly 
concluded that the Veteran's "high blood pressure (HTN) 
could be partially caused by her [PTSD]."  

Finally, in December 2009, a VA examiner opined that the 
Veteran's hypertension was "not as likely as not" caused by 
or related to her PTSD, and rejected the October 2009 VA 
psychiatric physician's opinion, noting that its conclusion, 
that there was "a connection between trauma and many 
physical problems," was "vague and generic."  Instead, the 
December 2009 VA examiner noted that there were other more 
valid reasons and more well studied reasons for underlying 
hypertension in the Veteran's case, to include her obesity, 
where the Veteran has "increased vascular resistance."  In 
addressing the Veteran's contention that the anxiety 
exacerbated her blood pressure, the VA examiner noted that 

[w]hile it is well known that stress 
can transiently elevate blood pressure 
in all individuals, i.e. adrenaline, 
flight or fight response[,] this is a 
normal response to catecholamine 
release and such temporary elevations 
do not aggravate or cause the 
underlying condition of hypertension as 
this is a systemic vascular disease.  
(emphasis added)

Thus, the VA examiner concluded that a diagnosed disorder 
such as the Veteran's hypertension would not have resulted 
from her anxiety, and that there was no evidence that the 
Veteran's treatment for her service-connected psychiatric 
disorder had affected her blood pressure readings.

After thorough review, the Board finds that the probative and 
persuasive evidence of record does not relate the Veteran's 
hypertensive heart disease to a service-connected disorder.  
While the two October 2009 VA opinions were provided by VA 
clinicians who have treated the Veteran, those opinions 
cannot be afforded more than minimal probative weight.  The 
October 2009 VA adult nurse practitioner's use of the word 
"could"  makes that opinion speculative.  See 38 C.F.R. § 
3.102 (2009); Bloom v. West, 12 Vet. App. 185, 186-87 (1999) 
(holding that a treating physician's opinion that a veteran's 
time as a prisoner of war "could" have precipitated the 
initial development of his lung condition was too speculative 
to be probative).  Similarly, the October 2009 VA mental 
health physician's opinion only indicated that there was a 
possible relationship between the Veteran's service-connected 
PTSD and her hypertension, thus also indicating speculation.  
A finding of service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2009); see also Perman v. Brown, 5 Vet. App. 237, 241 
(1993) (finding that an opinion that did not provide a yes or 
no opinion constituted non-evidence in support of service 
connection).  

Conversely, the December 2009 VA opinion can be afforded 
substantial probative weight.  Unlike the two October 2009 VA 
opinions, it addresses all potential causative factors of the 
Veteran's hypertensive heart disease, not just her service-
connected PTSD.  The concurrence of the Veteran's high blood 
pressure readings and her obesity was observed, and the fact 
that those blood pressure readings were consistently high, 
even when the Veteran's psychiatric treatment records reflect 
intermittent abatements in her psychiatric symptomatology, 
was noted.  Ultimately, the opinion is conclusive, provides a 
complete rationale, and leaves no doubt as to whether other 
factors are responsible for the Veteran's hypertensive heart 
disease.  Indeed, the Court of Appeals for Veterans Claims 
has held that most of the probative value of a medical 
opinion comes from its reasoning.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 302 (2008).  For these reasons, 
service connection for a heart disorder is not warranted.  

Because the probative and persuasive evidence of record does 
not relate the Veteran's hypertensive heart disease to 
service or to a service-connected disorder, the preponderance 
of the evidence is against her claim for service connection.  
As such, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  See 38 C.F.R. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

VA's Duties to Notify and to Assist

After review of the claims file, the Board finds that VA has 
met all statutory and regulatory notice and duty to assist 
provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  An April 2007 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was 
notified of regulations pertinent to the establishment of an 
effective date and of the disability rating in that April 
2007 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran has not indicated, and the record does not contain 
evidence, that she is in receipt of disability benefits from 
the Social Security Administration (SSA); therefore, the RO's 
failure to request and obtain any relevant SSA records was 
not in error.  38 C.F.R. § 3.159 (c) (2).  A VA opinion with 
respect to the issue on appeal was obtained in December 2009; 
the Veteran has not argued, and the record does not reflect, 
that this examination was inadequate for rating purposes.  
38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. 
Sanders/Simmons, 556 U.S. ____ (2009); 129 S. Ct. 1696, 2009 
WL 1045952, U.S., April 21, 2009 (No. 07-1209).  





ORDER

Service connection for a heart disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


